Citation Nr: 9912051	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than November 3, 
1995, for the grant of a total disability evaluation due to a 
service-connected disability, namely, post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to June 
1971, including a tour in Vietnam.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 1997 rating decision of the Department of Veterans 
Affairs (VA) Atlanta, Georgia Regional Office (RO) which 
denied an effective date earlier than November 3, 1995, for 
the grant of a total disability evaluation due to a service-
connected disability, namely, post-traumatic stress disorder 
(PTSD).

In November 1998, a videoconference hearing was held between 
Atlanta and Washington D.C. before Michael D. Lyon, who is 
the Board Member making this decision and who was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).  Also in November 1998, 
the appellant submitted a written waiver of consideration of 
additional evidence by the RO.  See 38 C.F.R. §§ 19.37, 
20.1304.  This evidence consisted of copies of some documents 
and medical records already in evidence, as well as a copy of 
a VA hospitalization discharge report dated in April 1992.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the RO.

2.  A mental disorder is the appellant's only compensable 
service-connected disability.

3.  The RO assigned a 100 percent rating from November 3, 
1995, the date of a VA psychiatric hospital admission said to 
show that the appellant was totally disabled.

4.  The appellant's service-connected psychiatric disability 
as of March 1993 was manifested primarily by the need for 
inpatient psychiatric services on a regular basis, feelings 
of anxiety to the point of panic, nightmares and sleep 
disturbances, suspicious, guarded, paranoid and hostile 
behavior, somatic concerns, depression, intense anger, 
deficient social skills, social isolation and problems with 
concentration and attention secondary to intrusive thoughts 
which, together, are severely disabling.  

5.  The appellant's psychiatric symptoms are severe, chronic 
and long-standing in nature; they have rendered the appellant 
unable to adequately cope with everyday problems and they 
have worsened over the years despite treatment.  He has been 
assessed as being in need of medications and periodic 
participation in group and individual treatment programs, as 
well as in-patient treatment. 

6.  The appellant was unable to obtain or retain 
substantially gainful employment as a result of his 
psychiatric disability during the period between March 9, 
1993 and November 2, 1995.  It is not shown that he was that 
disabled prior to that date.


CONCLUSION OF LAW

The criteria for an earlier effective date for a 100 percent 
evaluation, on the basis of individual unemployability, for 
PTSD are met for the period between March 9, 1993 and 
November 2, 1995, but not before.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.10, 
4.16(c), 4.129, 4.130, 4.132 and Diagnostic Code 9411 (as in 
effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable decision granting an earlier effective 
date for a total schedular evaluation for the appellant's 
service-connected psychiatric disability, it is evident that 
the claim is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991) and that the facts of the case 
have been sufficiently developed.

Historically, as noted, the record reveals that service 
connection was granted for PTSD by way of a rating decision 
dated in January 1990.  The appellant was assigned a 30 
percent evaluation, effective in January 1989.  The appellant 
subsequently received Paragraph 29 benefits for various 
periods of psychiatric hospitalization over the next few 
years, but the disability rating remained at 30 percent until 
it was increased by a July 1995 rating action to 50 percent, 
effective in February 1994.  In December 1997, the RO issued 
a rating action in which the disability evaluation was 
increased to 100 percent, effective November 3, 1995.

By subsequent rating action of December 1997, the grant of an 
effective date for the establishment of the 100 percent 
rating earlier than November 3, 1995, the date of an 
admission to a VA hospital for psychiatric treatment which 
was said to document for the first time that the appellant 
was totally disabled, was denied.  This action gave rise to 
the instant appeal.

The evidence of record indicates that the appellant had been 
awarded disability benefits from the Social Security 
Administration (SSA) pursuant to an Administrative Law Judge 
(ALJ) decision dated in January 1991.  The ALJ found that the 
appellant's medical problems reduced his work capacity to 
sedentary work and that his psychiatric diagnosis of PTSD 
resulted in additional non-exertional impairment such that 
the appellant was unable to engage in substantial gainful 
activity.  One of SSA's medical consultants stated in April 
1990 that the appellant's social skills and cognitive 
functioning were adequate for simple repetitive substantial 
gainful activity.

The appellant testified during his November 1998 
videoconference hearing that he felt that the effective date 
for the 100 percent evaluation should be back to the 1993 
Augusta hospitalization because that is when his PTSD started 
getting worse.  See Videoconference Hearing Transcript pp. 6-
7.  He also testified at his September 1998 personal hearing 
at the RO that he did not understand why the effective date 
was in 1995, particularly in light of his various periods of 
hospitalization within a short timeframe.  See RO Hearing 
Transcript pp. 2-3.

Review of the medical evidence of record reveals that the 
appellant was hospitalized in a VA facility for two weeks in 
April 1992; he sought treatment for recent intense 
nightmares, flashbacks, irritability and depression.  He 
reported difficulty with his roommates and that he had 
started to engage in substance abuse.  He was tense with some 
anxiety and nervousness.  On examination, he was found to be 
alert, oriented, relevant, appropriate and cooperative.  No 
thought disorder was observed and he was not hallucinating or 
delusional.  He was tense and anxious.  He denied suicidal 
ideation.  On discharge, the Axis I diagnosis was PTSD, as 
well as episodic alcohol and heroin abuse.  There was no Axis 
II diagnosis.  The current Global Assessment of Functioning 
(GAF) score listed on Axis V was 70, and the highest past 
year score was said to be 75.

After discharge from the hospital, the appellant continued to 
receive outpatient mental health treatment.  In May 1992, he 
admitted to using drugs again and in July, he reported 
continuing difficulties with drug use.  The provider noted 
that the appellant's PTSD symptoms were worsening with this.  
The next month the appellant indicated that he was interested 
in additional inpatient PTSD treatment.  He was placed in a 
weekly PTSD group and individual therapy as available; a 
referral to the Salem PTSD program was to be initiated.  The 
assessment at the end of September 1992 was increased anxiety 
and sleep disturbance; PTSD with some increased 
symptomatology.  He was referred to a psychiatrist for a 
crying spell while he was undergoing medical treatment; he 
stated that he did not want inpatient treatment at that time.  
In early November, the appellant was noted to be somewhat 
resistant to directions and supportive interventions 
concerning his functional coping with anxiety and isolation.

The appellant underwent a VA psychiatric examination in 
October 1992.  He complained of PTSD symptoms of 
hypervigilance, isolation, survivor guilt, detachment, 
insomnia, nightmares and flashbacks.  He denied homicidal and 
suicidal tendencies.  The examiner stated that the appellant 
was alert and oriented times three, that his speech was goal-
directed, relevant and coherent and that his mood was 
dysphoric.  He was tearful when stressful events were 
addressed.  No overt delusions or hallucinations were noted.  
The appellant's cognition was intact and his insight and 
judgment were good.  

The appellant was admitted for in-patient psychiatric 
treatment at a VA hospital in March 1993, and he was there 
through the first week of April 1993.  He was admitted 
through the emergency room and was noted to state that he was 
unable to cope, that he could not sleep, that he was talking 
to himself and that he was afraid someone was in the house at 
night.  He was noted to have a restricted affect and a labile 
mood.  There was no evidence of any delusions, hallucinations 
or homicidal or suicidal ideation.  He had some insight and 
his judgment was not grossly impaired.  The appellant was 
composed at the time of discharge and there were no clinical 
signs of depression.  The psychiatrist stated that the 
appellant was not employable at present, although this could 
be reevaluated at a later date.  

An undated interim treatment summary that refers to a future 
Augusta PTSD program admission date of April 14, 1993, is 
included in the evidence of record.  It was noted that the 
appellant had been complaining of increased PTSD symptoms 
over the previous six months and that his treatment was 
directed toward management of affect related to those 
symptoms, as well as interpersonal relationship and isolation 
issues.  The VA staff psychologist stated that the appellant 
actively participated in his treatment, but that the severity 
of his symptoms represented a severe deficit in adaptive 
coping.

The appellant was admitted to the Augusta PTSD inpatient 
program on April 19, 1993; he was discharged on August 3, 
1993.  The Axis I diagnosis at the time of discharge was 
PTSD, chronic, severe and there was no Axis II diagnosis.  
The current and past year GAF scores were both said to be 50.  
The work status section of the discharge summary stated that 
the appellant's ability to seek and maintain employment and 
his ability to adapt socially were severely affected by his 
continuing PTSD symptoms.  The director of the PTSD unit also 
wrote a summary dated in August 1993.  After describing the 
appellant's symptoms and course of treatment, this VA 
psychologist stated that, although the appellant had made 
some treatment gains during his stay, his pool of resources 
remained extremely limited.  Symptoms said to impair his 
ability to function in a competitive job setting for any 
appreciable amount of time were noted to still be quite 
evident within the appellant's behavioral repertoire.  The 
psychologist concluded that the appellant's PTSD severely 
impaired his ability to function in his social, family and 
work environments. 

The appellant subsequently underwent another VA psychiatric 
hospitalization from April to May of 1994.  Once again, the 
Axis I diagnosis at the time of discharge was PTSD, chronic, 
severe and there was no Axis II diagnosis.  The current GAF 
score was listed as 45 and the past year GAF score was said 
to be 50.  The employability section of the discharge summary 
stated that the appellant's ability to seek and to maintain 
employment and his ability to adapt socially were severely 
affected by his continuing PTSD symptoms.  He was also noted 
to have difficulty relating to others secondary to his PTSD 
symptoms.

The appellant was also hospitalized on a VA psychiatric ward 
for the month of June 1994.  Once again, the Axis I diagnosis 
at the time of discharge was PTSD, chronic and severe; there 
was no Axis II diagnosis.  The current and past year GAF 
scores were both said to be 50.  The employability section of 
the discharge summary stated that there had been not change 
in the appellant's employment status.

The appellant was subsequently hospitalized on a VA 
psychiatric ward in November 1995.  Once again, the Axis I 
diagnosis at the time of discharge was PTSD and there was no 
Axis II diagnosis.  The current GAF score was listed as 35 
and the past year GAF score was said to be 45.  The 
employability section of the discharge summary stated that 
the appellant was unemployable.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Diagnostic Code 9411, as in effect prior to November 7, 1996, 
provided that a 70 percent evaluation was warranted for PTSD 
with symptomatology such that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, and with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.

Applicable regulations also provided that, in a case in which 
the only compensable service-connected disability was a 
mental disorder assigned a 70 percent evaluation and such 
mental disorder precluded the veteran from securing or 
following a substantially gainful occupation, a 100 percent 
schedular evaluation under the appropriate diagnostic code 
would be assigned.  38 C.F.R. § 4.16(c).

In general, the effective date for an award of compensation, 
to include an award made on a reopened claim after a final 
disallowance, will be the date of the receipt of the claim or 
the date the entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In the appellant's case, the Board finds that the evidence of 
record demonstrates that the appellant's service-connected 
psychiatric disorder has produced severe social and 
industrial impairment.  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness and a 51-60 
rating indicates moderate difficulty in social, occupational 
or school functioning.  See also, Cathell v. Brown, 8 Vet. 
App. 539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) stated 
that a "GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  The DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (Fourth Edition) describes a 41 to 50 rating as 
involving serious symptoms or any serious impairment in 
social, occupational or school functioning.  A 31 to 40 
rating is described as involving some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relations, judgment, thinking 
or mood.  The examples given included that of a man who 
avoided friends, neglected family and was unable to keep a 
job.  See 38 C.F.R. § 4.130.  The best the appellant's GAF 
score has been for the past few years is only 50.  When 
contrasted with the Axis V ratings of 70-75 assigned in the 
April 1992 VA hospital discharge summary, the later GAF 
scores of 50 or less demonstrate a marked deterioration in 
the appellant's psychiatric disability.

The VA psychiatric hospitalization discharge summary and 
psychology summary of August 1993 yielded medical opinions 
that the appellant's service-connected psychiatric disorder 
had produced severe social and industrial impairment.  The 
appellant's VA treatment records also indicate that the 
appellant is hostile and intimidating when questioned, 
challenged or given direction.  These behaviors were noted to 
severely affect his ability to seek and maintain employment.  
The evidence of record also shows such severe PTSD 
symptomatology was demonstrated by the appellant in March 
1993, and that it worsened over the succeeding months.

Furthermore, the appellant has undergone several periods of 
in-patient psychiatric hospitalization, including 
hospitalization from March to August of 1993, again in April 
and May of 1994 and then in June of 1994, followed by 
extended periods of group and individual therapy; this 
reflects six months of hospitalization over a 14 month 
period.  Regardless, the appellant's symptomatology has 
changed little over the years pertinent to this appeal; 
indeed the appellant exhibited these same symptoms when he 
was admitted to a VA psychiatric facility in November 1995.  
These symptoms are manifested primarily by the need for 
inpatient and outpatient psychiatric services on a regular 
basis; anxiety to the point of panic; depression; nightmares 
and sleep disturbances; suspicious, guarded, paranoid and 
hostile behavior; somatic concerns; extreme moodiness with 
intense anger; deficient social skills; social isolation; and 
problems with intrusive thoughts to the extent that his 
concentration and attention cannot be focused on job tasks.  

All of these symptoms were documented in the time period 
between March 1993 and November 1995.  The Board also notes 
that the evidence of record contains no competent medical 
evidence that the appellant was employable between March 1993 
and his hospitalization in November 1995.  However, the Board 
also finds that the appellant's psychiatric manifestations in 
1993 and 1994 did not produce total social and industrial 
inadaptability until his hospitalization in November 1995.  
The Board therefore finds that the appropriate schedular 
rating for the appellant's psychiatric disorder for the 
period from March 9, 1993 to November 2, 1995 was 70 percent, 
under criteria in effect prior to November 7, 1996. 

Furthermore, as his psychiatric disorder clearly had 
precluded substantially gainful employment, a 100 percent 
evaluation was in order pursuant to 38 C.F.R. § 4.16(c), and 
that evaluation will be assigned for the period from March 9, 
1993 to November 2, 1995.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.132 and Diagnostic Code 9411, as in effect prior to 
November 7, 1996.  Such being the case, the Board does not 
need to address the issue of entitlement to benefits under 
the revised regulations and rating schedule for psychiatric 
disorders which became effective November 7, 1996.

It is not indicated, however, that the rating is in order 
prior to March 9, 1993.  While it is indicated that the 
appellant was not working prior to that date, it is not shown 
by the evidence outlined above that the reason was solely due 
to the service connected disorder.  Beginning in March 1993, 
however, there was evidence of deterioration of the service 
connected disorder, leading to more extensive 
hospitalizations.  As outlined above, it was then, for the 
first time in the view of the Board, that the appellant could 
no longer be employed.

It is the conclusion of the Board, therefore, that  under the 
effective date provisions that apply, an earlier effective 
date of March 9, 1993, is warranted for the assignment of the 
100 percent rating pursuant to 38 C.F.R. § 4.16(c).


ORDER

An earlier effective date of March 9, 1993, but no earlier, 
for the evaluation of 100 percent pursuant to 38 C.F.R. 
§ 4.16(c) for PTSD is granted under criteria in effect prior 
to November 7, 1996, subject to governing criteria for the 
payment of monetary awards.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

